IN THE SUPREME COURT OF THE STATE OF NEVADA


ROBERT DARBY VANNAH, ESQ.;                             No. 82058
JOHN BUCHCANAN GREENE, ESQ.;
ROBERT D. VANNAH, CHTD., D/B/A
VANNAH & VANNAH; EDGEWORTH                           FILED
FAMILY TRUST; AMERICAN
GRATING, LLC; AND BRIAN                              MAR 3 1 2022
EDGEWORTH AND ANGELA                                 EUZABE A. BROWN
EDGEWORTH, INDIVIDUALLY, AS                        CLERK OF PREME COURT

HUSBAND AND WIFE,                                            CLERK

Appellants,
vs.
THE LAW OFFICE OF DANIEL S.
SIMON, A PROFESSIONAL
CORPORATION; AND DANIEL S.
SIMON,
Res sondents.

                ORDER OF REVERSAL AND REMAND

           These are appeals from district court orders denying anti-
SLAPP special motions to dismiss. Eighth Judicial District Court, Clark
County; James Crockett, Judge.
           Appellants argue that the district court erred by (1) allowing
respondents to amend their complaint after they filed anti-SLAPP special
motions to dismiss, and (2) relying on the amended complaint to deny their
anti-SLAPP special motions to dismiss. We agree.
           We review de novo the district court's denial of an anti-SLAPP
special motion to dismiss. Williams v. Lazer, 137 Nev., Adv. Op. 44, 495
P.3d 93, 96-97 (2021). A two-step analysis guides our review. Id., 495 P.3d
at 97. At the first step, the defendant must show "by a preponderance of
the evidence, that the claim is based upon a good faith communication in
furtherance of the right to petition or the right to free speech in direct
connection with an issue of public concern." NRS 41.660(3)(a). If the
defendant makes this showing, step two of the analysis "determine[s]
whether the plaintiff has demonstrated with prima facie evidence a
probability of prevailing on the claim." NRS 41.660(3)(b).
            After appellants filed their anti-SLAPP special motions to
dismiss, respondents filed an amended complaint. At a status hearing, the
district court determined that respondents amended complaint governed.
Later, the district court relied on respondents' amended complaint to
conclude appellants did not meet their burden under step one of the anti-
SLAPP analysis to show that the complained-of statements were good faith
communications which were truthful or made without knowledge of falsity.
Thus, the district court denied appellants' anti-SLAPP special motions to
dismiss at step one.
            We conclude that the district court erred when it permitted
respondents to file an amended complaint while the appellants' anti-SLAPP
special motions to dismiss were pending and then relied on the amended
complaint to deny the motions. See Dickinson v. Cosby, 225 Cal. Rptr. 3d
430, 450-51 (Ct. App. 2017) (explaining that a plaintiff may file an amended
complaint before the defendant files an anti-SLAPP motion to dismiss);
Salma v. Capon, 74 Cal. Rptr. 3d 873, 888-89 (Ct. App. 2008) (holding that
a plaintiff cannot amend a complaint after an anti-SLAPP motion to dismiss
has been filed); see also Coker v. Sassone, 135 Nev. 8, 11, 432 P.3d 746, 749
(2019) (recognizing that this court routinely looks to California courts for
guidance in applying Nevada's anti-SLAPP statutes). Because respondents'
amended complaint was not filed before appellants filed their anti-SLAPP



                                     2
                      special motions to dismiss, the district court erred by relying on
                      respondents amended complaint to deny appellants' anti-SLAPP special
                      motions to dismiss. On remand, the district court should conduct its anti-
                      SLAPP analysis based on respondents' original complaint.
                                     Accordingly, we
                                     ORDER the judgment of the district court REVERSED AND
                      REMAND this matter to the district court for proceedings consistent with
                      this order.'


                                                                                     ,   J.
                                                         Hardesty


                                                                                         J.
                                                         Stiglich


                                                                                         J.
                                                         Herndon




                      cc:   Chief Judge, Eighth Judicial District Court
                            Eighth Judicial District Court, Department 24

                             'Although the parties raise additional arguments regarding the
                      district court's anti-SLAPP analysis, we need not reach them because the
                      district court erroneously relied on respondents' amended complaint. Thus,
                      we do not reach the parties' arguments regarding issue preclusion, the
                      litigation privilege, whether respondents had leave of court to amend their
                      complaint, or whether the district court erroneously denied appellant& anti-
                      SLAPP special motions to dismiss at step one.

SUPREME COURT
         OF
      NEVADA
                                                           3
10) I 947A    4014,
                  William C. Turner, Settlement Judge
                  Messner Reeves LLP
                  Patricia A. Marr, Ltd.
                  Morris Law Group
                  Christiansen Trial Lawyers
                  Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA                                     4
MI 1447A Migg3.